DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
In view of the amendment made to claim 1, the rejection of claims 1 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph is withdrawn.
ALLOWABLE CLAIMS 
Claims 1, 7 and 39-60 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Allowable Subject Matter comes from the Office Action mailed on 03/25/2022, i.e.:
Regarding claims 1 and 39, The closest prior art of record Malhi (US 2014/0128822), Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) fail to teach, suggest or render obvious alone or in combination  a guard attached to a canister side surface of the shelf and extending radially across the central opening.
Malhi (US 2014/0128822) discloses most of claimed limitations except for the guard attached to a canister side surface of the shelf and extending radially across the central opening.
Braga et al. (US 2010/0049150), Locke et al. (US 2014/0074053) and Kevin et al. (US 2011/0152799) also teach most of claimed limitation but do not remedy deficiency of the guard attached to a canister side surface of the shelf and extending radially across the central opening.
The additional search provided did not brig any additional references that could remedy this deficiency. Therefore, claims 1, 7 and 39-60 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781